DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed describes oil as including water-soluble oil as a class of oil, including an example -- oleic acid. The specification as originally filed does not describe a “non-drying oil” class of oil.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2012012685)  (Hachisuga et al. (JP 2015137407) is provided as evidence of the recited reactions).

JP’685 fails to teach that the method of JP’685 includes bringing an organic solvent into contact with the surface of a substrate having a zinc-containing metal on a surface layer thereof. However, JP’685 teaches that it was known in the prior art to bring an organic solvent into contact with the surface of a substrate in order to clean lubricant from the surface [0010, 0023, 0040]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by bringing an organic solvent into contact with the surface of the substrate before then bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent in order to clean at least some of the lubricant from the substrate, because JP’685 suggests that it was known to contact the surface of a lubricant-coated metal substrate with organic solvent in order to clean it at least partially while also suggesting that contacting it with alkali and a silane coupling agent removes more lubricant than organic solvent.
JP’685 recognizes that silane coupling agent is applied to bond to an OH group of metal [0022] and suggests that applying the alkaline solution (pH greater than 7) replaces polishing, which normally increases an “anchor effect” and exposes OH groups on the surface of the metal steel [0024-0025]. Hachisuga et al. (JP’407) provides evidence that the aqueous alkaline solution of JP’685 introduces hydroxyl groups to the surface of the metal, that the aqueous silane coupling agent hydrogen bonds a silane group to the hydroxyl group, and that heating the substrate after contacting the substrate with 
Regarding Claim 4, JP’685 teaches that the aqueous alkaline solution can include aqueous sodium hydroxide [0032].
Regarding Claim 5, JP’685 teaches that the silane coupling agent can include an amino-based silane coupling agent [0039].
Regarding Claim 6, JP’685 teaches that the substrate can include a filament (wire) having a surface plated with a zinc-containing metal [0010, 0030].
Regarding Claim 7, JP’685 teaches that the substrate can include either a monofilament wire (i.e. untwisted) a twisted wire obtained by twisting together multiple filaments to produce a zinc-plated wire [0061,0030]. JP’685 fails to teach that each filament has a surface plated with a zinc-containing metal. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by producing a twisted multifilament zinc-coated wire either by zinc-coating each filament of the wire before twisting them together in order to get a wire with uniform electrical properties and also because JP’685 suggests that a single wire can be a substrate, which is zinc-plated. Moreover, it is prima facie obvious to perform such a step in any order or simultaneously, whether coating first and then twisting, or twisting and then coating, or doing both simultaneously, although it would seem reasonable to think that twisting before coating would obstruct access of the coating to the surface of twisted fibers.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2012012685) as applied to Claim 1 above, and further in view of Puskas (US 5,834,871) (Hachisuga et al. (JP 2015137407) is provided as evidence of the recited reactions).
Claim 2, JP’685 teaches a method for cleaning a lubricant such as oil from a zinc-containing metal substrate, including that it was known in the prior art to bring an organic solvent into contact with 
Claim 3, JP’685 teaches a method for cleaning a lubricant such as oil from a zinc-containing metal substrate, including bringing an aqueous alkaline solution into contact with the surface of a substrate in order to clean the lubricant from the surface [0010, 0023, 0040]. JP’685 fails to teach that an aqueous alkaline solution tank filled with aqueous alkaline solution is subjected to ultrasonic vibration and that the substrate is immersed in the aqueous alkaline solution vibrated ultrasonically. Puskas (US’871) describes a “double-boiler” arrangement for cleaning objects, wherein the arrangement includes a container filled with a cleaning material placed inside another container filled with a “coupling fluid” like water, wherein the coupling fluid is subjected to ultrasonic vibration and the object .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2012012685) in view of Legros et al. (US 2004/0029749) (Hachisuga et al. (JP 2015137407) is provided as evidence of the recited reactions).
Regarding Claim 8, Machida et al. (JP’685) teaches a method of surface-treating a zinc-containing metal substrate [0010], comprising: bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent [0007, 0009, 0014, 0023,0032]; bringing an aqueous silane coupling agent solution into contact with the surface of the substrate that was brought into contact with the aqueous alkaline solution [0007]; and heating the substrate brought into contact with the aqueous silane coupling agent solution [0036, 0050, 0066].
JP’685 fails to teach that the method of JP’685 includes bringing an organic solvent into contact with the surface of a substrate having a zinc-containing metal on a surface layer thereof. However, JP’685 teaches that it was known in the prior art to bring an organic solvent into contact with the surface of a substrate in order to clean lubricant from the surface [0010, 0023, 0040]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by bringing an organic solvent into contact with the surface of the substrate before then bringing 
JP’685 recognizes that silane coupling agent is applied to bond to an OH group of metal [0022] and suggests that applying the alkaline solution (pH greater than 7) replaces polishing, which normally increases an “anchor effect” and exposes OH groups on the surface of the metal steel [0024-0025]. Hachisuga et al. (JP’407) provides evidence that the aqueous alkaline solution of JP’685 introduces hydroxyl groups to the surface of the metal, that the aqueous silane coupling agent hydrogen bonds a silane group to the hydroxyl group, and that heating the substrate after contacting the substrate with aqueous silane coupling agent bonds the silane coupling agent to the zinc-containing metal by a dehydration condensation reaction [0011].  
JP’685 fails to teach specifically oleic acid as a lubricant in the process. Legros et al. (US’749) teach a use of an oil composition for temporary treatment of metal surfaces to resist corrosion and suggests oleic acid and other nondrying oils [0026-0029, 0055-0056, 0066]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by performing it on a metal substrate treated with a nondrying oil, because US’749 suggests nondrying oils as lubricants for temporary treatments of metal surfaces. 
JP’685 teaches a surface-treated zinc-containing metal substrate to whose surface a lubricant (e.g. oil) is initially adhered to the surface of a substrate during manufacturing [0022, 0025-0026] and which has a zinc-containing metal on a surface layer thereof [0030] as a result of its process. JP’685 also teaches that an amino compound (e.g. amine [0032] and/or amino-functional silane [0039]) is applied during a treatment to remove the lubricant [0023-0025]. JP’685 fails to teach that both oil and an amino 
Additionally, the concentration of oil would be expected to decrease as it is removed during treatment and the concentration of amino compound would be expected to increase. Therefore, although JP’685 fails to teach the recited ratio of peak intensity, because oil is expected to decrease as it is removed, its peak intensity would be expected to decrease with time so that a ratio of a/b would be expected to approach infinity as the peak intensity (b) tends towards zero. It would have been obvious to a person of ordinary skill in the art at the time of invention to produce a surface-treated zinc-containing metal substrate wherein an amino compound and oil are adhered with a peak intensity ratio equal to or greater than 2.6 either by routine optimization or by getting very large as the concentration of oil goes to zero, since it is being removed during degreasing and treatment with alkaline solution.
Since it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process of JP’685 on which a nondrying oil had been applied given the suggestion in US’749 and it would have been obvious to achieve the recited peak intensity as a matter of removing a desired amount of oil as JP’685 suggests, it would have been obvious to achieve the claimed surface-treated zinc-containing metal substrate with an amino compound and nondrying oil adhered to the surface and with the recited properties.
Regarding Claim 9, JP’685 teaches that the surface of the substrate is plated with a zinc-containing metal [0010, 0030].
Regarding Claim 10, JP’685 teaches that the substrate can include either a monofilament wire (i.e. untwisted) a twisted wire obtained by twisting together multiple filaments to produce a zinc-plated wire [0061, 0030]. JP’685 fails to teach that each filament has a surface plated with a zinc-containing prima facie obvious to perform such a step as zinc coating the filaments in any order or simultaneously, whether coating first and then twisting, or twisting and then coating, or doing both simultaneously, although it would seem reasonable to think that twisting before coating would obstruct access of the coating to the surface of twisted fibers and consequently that coating before twisting would achieve more uniform plating.
Response to Arguments
Applicant’s amendment, filed 6 October 2021, with respect to the rejection of Claims 8-10 under 35 USC 112(b) has been fully considered and is persuasive.  The rejection of Claims 8-10 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 6 October 2021 with respect to the rejection of Claims 1-10 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that although Machida recognizes that it was known in the prior art to degrease metal substrates (e.g. wires) with acetone, because Machida also recognizes that acetone does not completely remove lubricants and Machida suggests that treatment with an alkaline solution works better, it would not have been obvious to degrease the substrate with an organic solvent like acetone before applying the treatment (Remarks, p. 6), the argument is not persuasive, because Machida provides evidence that it was conventional to process metal steel wire by degreasing it with an acetone even if the treatment with alkaline solution followed by silane treatment works better. Since acetone was used to degrease, even if it is not completely sufficient to remove all lubricant, it was considered sufficiently effective to use as a degreaser to remove at least some lubricant. Therefore, it 
In response to Applicant’s argument that because non-drying oil does not aggregate and decrease with time, the peak intensity of non-drying oil never decreases with time (Remarks, p. 8), it is not clear how to understand this argument. Examiner’s argument that because US’685 teaches removing oil from the surface, the concentration of oil on the surface decreases. Because the process occurs in time, the concentration decreases during the time that it takes to remove some amount of lubricant. The ratio of a/b (a ratio of amino compound to oil) would be expected to go up and tend towards infinity as the ideal amount of oil goes to 0, at which point all oil is removed. Thus, a peak intensity ration that is equal or greater than 2.6 is a matter of routine optimization of the amount of lubricant one removes from the metal substrate.
In addition, Legros et al. (US 2004/0029749) is now cited to show the obviousness of using oleic acid and/ or other nondrying oils as lubricants.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiratori et al. (US 5,173,341) provides evidence that degreasing a metal substrate, including a wire, before coating was known in the prior art (Fig. 7; col. 19, lines 40-41).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712